— Order, *356Supreme Court, Bronx County (Bertram Katz, J.), entered May 31, 1988, which, in a products liability action, inter alla, denied third-party defendant Utica H. Brisket Corp.’s motion for summary judgment, is unanimously affirmed, without costs.
Trial Term held, and we agree, that the equivocal expert testing laboratory’s report on the offending product, and the appellant’s conclusory denial of supplying such product to the third-party plaintiff, did not provide a sufficient evidentiary showing as to negate the existence of any issues of fact, and to entitle it to summary judgment (Winegrad v New York Univ. Med. Center, 64 NY2d 851, 853). Concur — Sullivan, J. P., Ross, Milonas, Ellerin and Rubin, JJ.